DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The response of 04/09/2021 has been entered. Claims 1-18 are pending in this US patent application. Claims 7-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/24/2019.
Claims 1-6 and 15-18 are currently under examination and were examined on their merits.

Claim Interpretation
	Amended claim 1 recites a step of injecting a first liquid into a second liquid comprising a linking substance at a flow rate “to form structures in which the particular compounds are bound via the linking substance and to disperse the structures in a mixture of the first and second liquids”. This statement recites the intended result of performing the positively recited step of “injecting the first liquid into a second liquid comprising a linking substance of the following (ii) at said flow rate” in instant claim 1. A clause in a method claim does not receive weight when it simply expresses 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1 and 6 remain rejected under 35 U.S.C. 103 as being unpatentable over US patent application 2012/0122823 filed by Reed, published 05/17/2012, in view of the Kelcogel Gellan Gum Book, 5th Edition, July 2008.

Reed teaches water-stable pharmaceutical compositions comprising a therapeutic agent in a pharmaceutically acceptable matrix (see entire document, including page 4, paragraph 0033). In a particular embodiment, beta-cyclodextrin and acetylsalicylic acid were mixed with water, and a KELCOGEL F gellan gum powder and xanthan gum powder were added to the mixture. A 50-mL syringe equipped with a 20-gauge needle was filled with the gellan/xanthan gum mixture and extruded dropwise from the syringe into a setting bath with a volume of approximately 90 mL (page 15, paragraphs 0178-0180; cf. claim 6; cf. claim 1 [“…passing a first liquid comprising a plurality of a particular compound of the following (i) through a through-hole having a cross-sectional area of 0.01 mm2 – 5.00 mm2 formed in a nozzle part at a flow rate…and injecting the first liquid into a second liquid comprising a linking substance of the following (ii) at said flow rate to form structures in which the particular compounds are bound via the linking substance and to disperse the structures in a mixture of the 2, which falls within the instantly claimed range; the Examiner further notes that adding 50 mL dropwise into 90 mL would result in multiple time periods in which the ratio between the gellan/xanthan liquid and the setting bath liquid would be within the instantly recited range). The gel can be formed by procedures found in the Kelcogel Gellan Gum Book, 5th Edition (page 15, paragraph 0180). 
The Kelcogel Gellan Gum Book, 5th Edition, teaches that KELCOGEL F is a low-acyl gellan gum (see entire document, including page 15). As such, the KELCOGEL F used by Reed is intrinsically deacylated to at least some degree (cf. claim 6).

However, Reed does not teach that the setting bath contains a calcium ion or a flow rate that falls within the instantly recited range.

The Kelcogel Gellan Gum Book, 5th Edition, teaches that divalent cations, such as calcium and magnesium, are the most effective for gel formation with gellan gum (see entire document, including page 6, right column, paragraph 2; cf. claim 1 [“…(ii) a linking substance which is a divalent metal cation, wherein the divalent metal cation is a calcium ion, a magnesium ion”]).

While Reed does not explicitly teach making gellan gum beads by dripping a solution comprising gellan gum into a setting bath containing calcium or magnesium ions, it would have been obvious to one of ordinary skill in the art to do so because Reed teaches that gel setting procedures found in the Kelcogel Gellan Gum Book, 5th Edition, can be used and because the Kelcogel Gellan Gum Book, 5th Edition, teaches that divalent cations such as calcium and magnesium are the most effective for gel formation. One of ordinary skill in the art would have a reasonable expectation that using the calcium/magnesium ions of Kelcogel in the setting bath of Reed would successfully result in the setting of the beads of Reed.
While Reed teaches an injection flow rate that is slower than the instantly recited flow rate, the recited flow rate would be within the realm of routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal rates at which to perform the injecting step because the force and speed with which a gellan gum solution is injected into a cation-containing solution to gelate (and, accordingly, the flow rate of the solution) is an art-recognized, result-effective variable known to affect the size of the beads produced, which would have been optimized in the art to provide beads of the desired size.
.

Claims 1-6 and 15-18 remain rejected under 35 U.S.C. 103 as being unpatentable over US patent application 2012/0122823 filed by Reed, published 05/17/2012, in view of the Kelcogel Gellan Gum Book, 5th Edition, July 2008, and international patent application WO 98/57734 filed by Safabash, published 06/16/1998 (cited on the IDS filed 07/09/2018).

As discussed above, claims 1 and 6 are rendered obvious by Reed in view of Kelcogel. The portions of Reed and Kelcogel that render claim 6 obvious are also applicable to instant claims 15-18. However, Reed and Kelcogel do not teach that the extrusion of the gellan/xanthan gum solution into the setting bath occurs in a device such as those recited in instant claims 2-5.

Safabash teaches methods and devices for dispersing a first, fluid material into a second material (see entire document, including page 1, lines 5-7). Figure 3 shows that the device involves a first liquid in a syringe having a needle that passes through a cylindrical head area on a second syringe containing a second material (Figure 3; cf. claims 2-5; the Examiner notes that the syringe needle is a “supply device”, the cylindrical head area on the second syringe can be interpreted as a “lid provided with a nozzle part having a through-hole communicating the outside of the container and the inside of the container” as recited in claim 2, a “tubular component for fitting a syringe 

While Reed and Kelcogel do not teach that the injection of the gellan/xanthan gum solution through a syringe into a setting bath is performed in a device such as that of Safabash, it would have been obvious to one of ordinary skill in the art because Safabash teaches that the device is suitable for dispersing a fluid material into a second material. One of ordinary skill in the art would have a reasonable expectation that having the setting bath of Reed and Kelcogel in the second syringe of Safabash and injecting the gellan/xanthan gum solution dropwise into it through the first syringe of Safabash would successfully result in the formation of the beads of Reed and Kelcogel. Such an injection regimen would render obvious the method steps of claims 2-5.
Therefore, claims 1-6 and 15-18 are rendered obvious by Reed in view of Kelcogel and Safabash and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 15-18 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/319815 in view of US patent application 2012/0122823 filed by Reed, published 05/17/2012. The claims of ‘815 are analogous to the instant claims but do not teach the flow rate, needle size, volume ratio and mixture of polymer compounds recited in instant claim 1. However, these elements are rendered obvious by Reed, as discussed above. As such, the instant claims are ‘rendered obvious’ by the claims of  in view of Reed and are provisionally rejected on the ground of nonstatutory, obviousness-type double patenting. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-6 and 15-18 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/319809 in view of US patent application 2012/0122823 filed by Reed, published 05/17/2012. The claims of ‘809 are analogous to the instant claims but do not teach the flow rate, needle size, and mixture of polymer compounds recited in instant claim 1. However, these elements are rendered obvious by Reed, as discussed above. As such, the instant claims are ‘rendered obvious’ by the claims of ‘809 in view of Reed and are provisionally rejected on the ground of nonstatutory, obviousness-type double patenting. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant has traversed the above rejections of the claims under 35 U.S.C. 103. Applicant states that Reed teaches the dropwise addition of the gellan gum mixture to the aqueous solution, whereas the instant claims are drawn to injection of the gellan gum mixture with a flow rate of not less than 1.7 mL/sec. Applicant states that such injection would result in the production of a finely dispersed cross-linked network, which does not result in the aggregation of large structures, such as the long strings formed by pouring the gellan gum into the aqueous solution. Applicant states that the formation of this network would have been unexpected to one of ordinary skill in the art and that 
The Examiner notes that, as discussed above, while Reed teaches an injection flow rate that is slower than the instantly recited flow rate, the recited flow rate would be within the realm of routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal rates at which to perform the injecting step because the force and speed with which a gellan gum solution is injected into a cation-containing solution to gelate (and, accordingly, the flow rate of the solution) is an art-recognized, result-effective variable known to affect the size of the beads produced, which would have been optimized in the art to provide beads of the desired size. As discussed in detail with Applicant’s representative, Benjamin Strick, in the interview held 04/28/2021, one of ordinary skill in the art would understand that injecting one solution more slowly into another solution would result in larger structures of the first solution, whereas injecting more quickly would result in the formation of smaller structures of the first solution. These small structures could be interpreted as “fine” structures and would intrinsically be “dispersed” to at least some degree in the second solution. Additionally, the contact of the gellan gum structures with the divalent cation-containing aqueous solution would result in the cross-linking of the structure. As such, the production of a “finely dispersed 

Applicant states that the Office cannot allege that a person of ordinary skill in the art would have arrived at a claimed invention through routine optimization without explaining why a person of ordinary skill in the art would have selected and adjusted a particular variable and why a person of ordinary skill in the art would have had a reasonable expectation of success in doing so (remarks, page 7). This argument has been fully considered but has not been found persuasive.
The Examiner notes that the Office has explained why a person of ordinary skill in the art would have selected and adjusted the variable of flow rate and had a reasonable expectation of success in doing so, i.e., to obtain beads of the desired size because the force and speed with which a gellan gum solution is injected into a cation-containing solution to gelate (and, accordingly, the flow rate of the solution) is an art-recognized, result-effective variable known to affect the size of the beads produced.

Applicant states that, because Reed teaches a relatively slow injection rate that is already optimized for the purposes taught by Reed, the teachings of Reed constitute teaching away from the claimed injection flow rate (remarks, pages 7-8). This argument has been fully considered but has not been found persuasive.
The Examiner notes that Reed teaches that the shape and/or size of the gel moiety is not critical (Reed, page 10, paragraph 0117). As such, the particular injection 

Applicant states that Safabash and Kelcogel do not satisfy the alleged deficiencies of Reed (remarks, pages 8-9). This argument has been fully considered but has not been found persuasive because the Examiner does not agree with Applicant’s assertion that Reed is deficient for the reasons detailed above.

Applicant has traversed the provisional rejections of the claims on the ground of nonstatutory double patenting over the claims of two copending patent applications in view of Reed. Applicant states that Reed is deficient in the double patenting rejections for the same reasons as in the obviousness rejection (remarks, pages 10-11). This argument has been fully considered but has not been found persuasive because, as discussed above, the Examiner does not agree with Applicant’s assertion that Reed is deficient for the reasons detailed above.

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        06/08/2021